Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 6/27/2019.  Claims 1-15, 20-21, 23, 26, 35, 38-40, 43-47, 50 and 52 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1, 4, 6-15 and 20-21, drawn to a method for identifying an epitope on an allergenic polypeptide, the method comprising the steps of: a) identifying antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor which binds to the allergenic polypeptide; and b) computationally predicting an epitope on the allergenic polypeptide for the identified ABRs, thereby identifying the epitope on the allergenic polypeptide.

Group II.  Claim(s) 2-3, 5, 23, 26 and 35, drawn to a method for de-epitoping an allergenic polypeptide, the method comprising mutating one or more amino acid residues of an epitope on the allergenic polypeptide to generate one or more mutation in said identified epitope, thereby de-epitoping the allergenic polypeptide.

Group III.  Claim(s) 38-40, 43-47, 50 and 52, drawn to a method for de-epitoping an allergenic polypeptide, the method comprising the steps of: a) constructing a library comprising mutated polypeptides or polynucleotides encoding the mutated allergenic polypeptides, wherein the mutated polypeptides comprise one or more modifications to the amino acid sequence of the allergenic polypeptide; b) assessing binding of allergen-specific antibodies or allergen-specific T cell receptors to the mutated polypeptides; and c) identifying mutated polypeptides with reduced binding to said allergen-specific antibodies or allergen-specific T cell receptors relative to the allergenic polypeptide.

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, a method for identifying an epitope on an allergenic polypeptide, the method comprising the steps of: a) identifying antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor which binds to the allergenic polypeptide; and b) computationally predicting an epitope on the allergenic polypeptide for the identified ABRs, thereby identifying the epitope on the allergenic polypeptide, does not present a contribution over the prior art.  Thalhamer et al. (2010) Jorunal of Allergy and Clinical Immunology volume 125 pages 926 to 934 cited in the 8/7/2019 IDS (hereinafter referred to as "Thalhamer") teaches a method for identifying an epitope on an allergenic polypeptide, the method comprising the steps of: a) identifying antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor which binds to the allergenic polypeptide; and b) computationally predicting an epitope on the allergenic polypeptide for the identified ABRs, thereby identifying the epitope on the allergenic polypeptide (see entire document especially pages 926 to 929 and 932 to 934).
 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 
Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D, E, F, G and H (eight total elections):
	A.  A single specific species selection of the origin of the "antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor".  For example, the Applicant could elect "from the amino acid sequence of an antibody" OR "from the amino acid sequence of a T cell receptor".
	B.  A single specific species selection of "the food allergy is an allergy to".  For example, the Applicant could elect "legumes" OR "tree nuts".
	C.  A single specific species selection of "the antibody".  For example, the Applicant could elect "an IgA antibody" OR "an IgE antibody".
	D.  A single specific species selection of how "computationally predicting the epitope is performed".  For example, the Applicant could elect "a machine-learning algorithm trained to recognize residue pairing preferences on a dataset of antibody/antigen complexes" OR "a machine-learning algorithm trained to recognize whether a given antibody and a given antigen are likely to bind each other based on a data set of antibody-antigen interactions".
	E.  A single specific species selection of how "validating the computationally predicted epitope experimentally".  For example, the Applicant could elect "performing an antibody cross blocking assay" OR "an assay comprising screening a library".
	F.  A single specific species selection of "the library".  For example, the Applicant could elect "a yeast display library" OR "a phage display library".
	G.  A single specific selection of a method either with OR without the steps using "validating the computationally predicted epitope experimentally".
	H.  A single specific species selection of the chemical structure of "library".  For example, the Applicant could elect "polynucleotides" OR "polypeptides".

	If the Applicant elects Group II, the Applicant is required to make an election from A to J (ten total elections); in addition, depending on the election from G, the Applicant may be required to make an election from 1 (one additional election); in addition, depending on the election from J, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of the origin of the "antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor".  For example, the Applicant could elect "from the amino acid sequence of an antibody" OR "from the amino acid sequence of a T cell receptor".
	B.  A single specific species selection of "the food allergy is an allergy to".  For example, the Applicant could elect "legumes" OR "tree nuts".
	C.  A single specific species selection of "the antibody".  For example, the Applicant could elect "an IgA antibody" OR "an IgE antibody".
	D.  A single specific species selection of how "computationally predicting the epitope is performed".  For example, the Applicant could elect "a machine-learning algorithm trained to recognize residue pairing preferences on a dataset of antibody/antigen complexes" OR "a machine-learning algorithm trained to recognize whether a given antibody and a given antigen are likely to bind each other based on a data set of antibody-antigen interactions".
	E.  A single specific species selection of how "validating the computationally predicted epitope experimentally".  For example, the Applicant could elect "performing an antibody cross blocking assay" OR "an assay comprising screening a library".
	F.  A single specific species selection of "the library".  For example, the Applicant could elect "a yeast display library" OR "a phage display library".
	G.  A single specific species selection of what "the mutation reduces".  For example, the Applicant could elect "reduces allergenicity of the allergenic polypeptide relative to an allergenic polypeptide lacking the mutation, wherein said allergenicity is measured by binding of serum, skin prick test or clinical assessment of patients after exposure to the polypeptide" OR "reduces the affinity of an antibody for the allergenic polypeptide relative to the affinity of the antibody to an allergenic polypeptide lacking the mutation, wherein said affinity is measured by a competition assay, ELISA, SPR or thermophoresis".
		1.  If the Applicant elects "reduces the affinity of an antibody for the allergenic polypeptide relative to the affinity of the antibody to an allergenic polypeptide lacking the mutation, wherein said affinity is measured by a competition assay, ELISA, SPR or thermophoresis" then a single specific species selection of how "said affinity is measured".  For example, the Applicant could elect "by a competition assay" OR "by ELISA".
	H.  A single specific species selection of what "the mutation does not disrupt".  For example, the Applicant could elect "disrupt the function of the polypeptide" OR "disrupt the three-dimensional structure of the polypeptide".
	I.  A single specific species selection of the chemical structure of "library".  For example, the Applicant could elect "polynucleotides" OR "polypeptides".
	J.  A single specific selection of a method either with OR without the steps using "a) identifying antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor which binds to the allergenic polypeptide; and subsequently b) computationally predicting an epitope on the allergenic polypeptide for the identified ABRs; wherein steps a) and b) are performed prior to said mutating".
		1.  If the Applicant elects with the method step using "a) identifying antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor which binds to the allergenic polypeptide; and subsequently b) computationally predicting an epitope on the allergenic polypeptide for the identified ABRs; wherein steps a) and b) are performed prior to said mutating" then a single specific selection of a method either with OR without the steps using "validating the computationally predicted epitope experimentally following step b) and prior to said mutating".

	If the Applicant elects Group III, the Applicant is required to make an election from A to I (nine total elections); in addition, depending on the election from E, the Applicant may be required to make an election from 1 (one additional election); in addition, depending on the election from H, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of the origin of the "antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor".  For example, the Applicant could elect "from the amino acid sequence of an antibody" OR "from the amino acid sequence of a T cell receptor".
	B.  A single specific species selection of "the food allergy is an allergy to".  For example, the Applicant could elect "legumes" OR "tree nuts".
	C.  A single specific species selection of "the antibody".  For example, the Applicant could elect "an IgA antibody" OR "an IgE antibody".
	D.  A single specific species selection of "the library".  For example, the Applicant could elect "a yeast display library" OR "a phage display library".
	E.  A single specific species selection of what "the mutation reduces".  For example, the Applicant could elect "reduces allergenicity of the allergenic polypeptide relative to an allergenic polypeptide lacking the mutation, wherein said allergenicity is measured by binding of serum, skin prick test or clinical assessment of patients after exposure to the polypeptide" OR "reduces the affinity of an antibody for the allergenic polypeptide relative to the affinity of the antibody to an allergenic polypeptide lacking the mutation, wherein said affinity is measured by a competition assay, ELISA, SPR or thermophoresis".
		1.  If the Applicant elects "reduces the affinity of an antibody for the allergenic polypeptide relative to the affinity of the antibody to an allergenic polypeptide lacking the mutation, wherein said affinity is measured by a competition assay, ELISA, SPR or thermophoresis" then a single specific species selection of how "said affinity is measured".  For example, the Applicant could elect "by a competition assay" OR "by ELISA".
	F.  A single specific species selection of what "the mutation does not disrupt".  For example, the Applicant could elect "disrupt the function of the polypeptide" OR "disrupt the three-dimensional structure of the polypeptide".
	G.  A single specific species selection of the chemical structure of "library".  For example, the Applicant could elect "polynucleotides" OR "polypeptides".
	H.  A single specific selection of a method either with OR without the steps using "assessing the expression, folding and/or function of said mutated polypeptides".
		1.  If the Applicant elects with the method step using "assessing the expression, folding and/or function of said mutated polypeptides" then a single specific selection of a what is assessed.  For example "expression" OR "folding".
	I.  A single specific selection of a method either with OR without the steps using "identifying one or more modifications in the mutated polypeptides that reduce allergenicity of the allergenic polypeptide".

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1, 2 and 38
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of the origin of the "antigen binding regions (ABRs) from the amino acid sequence of an antibody or T cell receptor" could be "from the amino acid sequence of an antibody" OR "from the amino acid sequence of a T cell receptor", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639